Title: To John Adams from Count Semon Romanovich Vorontsov, 5 September 1787
From: Vorontsov, Count Semon Romanovich
To: Adams, John


          
            le 5 Sept. 87.
          
          Le Cte de Woronzow à I’honneur de remercier Monsieur Adams pour deux exemplaires d’un poeme sur l’Amerique qu’il a eu la bonté de lui envoyer, il le prie de vouloir bien se charger de transmettre ses remercimens à l’Auteur. Il aura soin de faire parvenir à Sa Majesté l’exemplaire que Monsr. Barlow lui a destiné; quoique Sa Majesté s’occupe peu de poesie et ne lise pas l’anglois, Il est persuadé qu’Elle verra avec plaisir une des premieres production en ce genre de l’Amerique. Il auroit desiré pouvoir joindre à ce livre l’Epitre de Monsr. Barlow, qui est remplie de sentimens louables bien exprimés, mais à laquelle il manque les formes d’usages adoptées aux lettres qui sont adressées aux Souvrains; Il croit qu’en reunissant à l’Envois de ce livre, les hommages respectueux de l’Auteur l’objet desiré de Monsr. Barlow sera rempli et qu’il ne sera pas faché d’une supression qui a paru necessaire.
         
          TRANSLATION
          
            
              5 September 1787
            
          
          The Count Vorontsov has the honor of thanking Mr. Adams for the two copies of a poem on America which he had the goodness of sending him. He requests him to be so kind as to convey his thanks to the author. He will see to sending to Her Majesty the copy which Mr. Barlow intended for her. Though Her Majesty occupies herself little with poetry and does not read English, he is convinced that Her Majesty will look favorably upon one of the first publications of its kind in America. He would have liked to enclose with this book Mr. Barlow’s letter, full of noble and eloquent sentiments as it is, but it lacks the proper form suitable for letters addressed to sovereigns. He believes that if he includes the humble respects of the author in the dispatch of this book, the desired object of Mr. Barlow will be fulfilled and that he will not be dissatisfied with a suppression that was deemed necessary.
        